Citation Nr: 0943399	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-02 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil, including as due to exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1967. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDINGS OF FACT

1.  The Veteran did not step foot on the landmass of the 
Republic of Vietnam and did not serve in its inland 
waterways.   

2.  The Veteran's squamous cell carcinoma of the right tonsil 
was not present in service or for a number of years 
thereafter, and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for squamous cell 
carcinoma of the right tonsil, including as due to exposure 
to herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

An opinion of the General Counsel for VA held that: service 
on a deep-water naval vessel off the shores of Vietnam 
without proof of actual duty or visitation in the Republic of 
Vietnam may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975; and that this was not 
inconsistent with the definition of service in the Republic 
of Vietnam found in 38 C.F.R. §3.307(a)(6)(iii). VAOPGCPREC 
27-97 (July 23, 1997).  The opinion also held that the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) upheld the Board's interpretation that, for purposes 
of applying the presumption of exposure to herbicides under 
38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have 
actually been present at some point on the landmass or the 
inland waters of Vietnam during the Vietnam conflict.  In 
that case, the Veteran stated that while serving aboard the 
U.S.S. Mount Katmai, he often saw large clouds of chemicals 
being dropped by aircraft over the forests, and that these 
clouds would drift out over the water because of prevailing 
offshore winds and would engulf his ship.

In that decision, the Federal Circuit reversed an earlier 
United States Court of Appeals for Veterans Claims (Court) 
ruling, in which the Court rejected VA's interpretation of 38 
C.F.R. § 3.307(a)(6)(iii) that required the service member's 
presence at some point on the landmass or the inland waters 
of Vietnam.  Id.  In reversing, the Federal Circuit held that 
the Veteran was free to show that he was actually exposed to 
herbicides while on board his ship as it traveled near the 
Vietnamese coast.  However, he was not entitled to the 
benefit of the presumptions set forth in 38 U.S.C. § 1116 and 
the corresponding VA regulations, which are limited to those 
who "served in the Republic of Vietnam."

After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), and a 
supplemental opinion by the Federal Circuit in October 2008, 
Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008), that appellant 
filed a petition for a writ of certiorari to the Supreme 
Court, which the Supreme Court denied on January 21, 2009.  
See Haas v. Peake, 129 S. Ct. 1002 (2009), 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  In sum, at the end of that 
legal process, the basic rule of Haas v. Peake, 525 F.3d 1168 
(Fed. Cir 2008) applies.  That is, for purposes of applying 
the presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), the serviceman must have actually been 
present at some point on the landmass or the inland waters of 
Vietnam during the Vietnam conflict. 

Even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).

History and Analysis

The Veteran contends that he was exposed to herbicides while 
in service and this later led to the development of squamous 
cell carcinoma of the right tonsil.  The Veteran appears to 
assert that under the presumption provided by 38 C.F.R. § 
3.309(e), he should be afforded presumptive service 
connection for his squamous cell carcinoma of the right 
tonsil, due to exposure to herbicides.  The Board must take a 
liberal construction of his claim, that in lieu of 
presumptive service connection he is entitled to direct 
service connection for his squamous cell carcinoma of the 
right tonsil, including as due to herbicides.  

The Board initially notes that the Veteran's claim is based, 
in part, on the assertion that he was exposed to Agent 
Orange, or some other herbicide, during service. 
Specifically, the Veteran has asserted that that he could 
have been exposed to herbicides while his ship was stopped at 
stations off the coast of Vietnam, exposed to herbicides when 
coming near the coast of Vietnam while onboard his ship, and 
he also might have come into contact with herbicides while 
unloading cargo from planes aboard his ship.  

The Veteran's service personnel records and DD Form 214 show 
that he served in the Navy, with service on the USS INTREPID 
during his service.  He claims he served in the waters off of 
Vietnam on the USS INTREPID from January 1966 to November 
1966.  His service personnel records reflect that he was 
aboard the USS INTREPID and served in a combat zone in 
support of Vietnam operations during periods of time from May 
1966 to October 1966.  He was awarded the National Defense 
Service Medal, the Vietnam Service Medal with Bronze Star and 
the Republic of Vietnam Campaign Medal.  His military 
occupational specialty was Aviation Boatswain Mate Handler.  

Notwithstanding the above cited medals indicating 
participation in the Vietnam Era, there is no indication in 
the official service personnel records to show the Veteran 
received any award or medal that would indicate he served on 
the landmass of Vietnam or on the inland waters of Vietnam.  
See Haas v. Nicholson, 20 Vet. App. 257 (2006).  

The Board notes that responses from the National Personnel 
Records Center (NPRC) from June 2004 and July 2004 indicate 
that they had no records that showed the Veteran was exposed 
to herbicides and were not able to determine whether or not 
the Veteran had in-country service in the Republic of 
Vietnam.  The NPRC stated that the Veteran served aboard the 
USS INTREPID, which was in the official waters of the 
Republic of Vietnam from May 5 to May 6, 1966; May 14 to June 
17, 1966; July 8 to August 10, 1966; September 1 to September 
23, 1966 and October 2 to October 18, 1966.  

One of the Veteran's contentions is that he is entitled to a 
presumption of service connection for his squamous cell 
carcinoma of the right tonsil due to his exposure to 
herbicides during his military service in Vietnam.  He has 
not submitted statements that indicate he ever stepped foot 
on Vietnam soil; rather he served aboard ships near Vietnam 
where air currents could have blown herbicides onto him.  The 
Veteran indicated that he was exposed to herbicides while the 
USS INTREPID stopped at stations off the coast of Vietnam.  
He also indicated that he helped unload unidentified cargo 
from planes stored aboard and he does not know what he was 
exposed to.  He does not claim that the ship he served on 
traveled on the inland waters of Vietnam.  

In this case the Veteran has residuals of squamous cell 
carcinoma of the right tonsil.  The question that must be 
answered is whether or not the squamous cell carcinoma of the 
right tonsil the Veteran has was caused by or related to his 
military service.  There is no evidence of record that shows 
the Veteran was exposed to herbicides while onboard his ship 
at sea, aside from claims of unloading unknown cargo from 
planes.  There is also no evidence of record that shows he 
was actually exposed to herbicides as the Veteran's ship 
traveled near the coast of Vietnam.  

There is no evidence that the ship (which the Board notes was 
an aircraft carrier) the Veteran served on was on "inland 
waterways of Vietnam" nor has the Veteran made such claim, 
but rather he claims exposure at stations off the coast, from 
herbicides blowing from the coast and that herbicides might 
have been stored onboard his ship.  There is also no evidence 
that the Veteran himself ever served on the landmass of 
Vietnam.  Therefore, presumptive service connection due to 
herbicide exposure, based on service in the Republic of 
Vietnam, is not warranted.  The Board cannot simply assume 
the Veteran has the requisite type of service in the Republic 
of Vietnam as defined by 38 C.F.R. § 3.313(a) and 
§ 3.307(a)(6)(iii).  Based on the foregoing including the law 
as explained earlier, the Board finds that presumptive 
service connection cannot be granted, as there is no evidence 
that the Veteran was ever in Vietnam, as required by statute 
and regulation.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).

Having determined that the Veteran is not entitled to 
presumptive exposure to herbicides, obviating the need to 
engage in an analysis of presumptive service connection for 
squamous cell carcinoma of the right tonsil, the Board turns 
to evaluate whether the Veteran is entitled to service 
connection on a direct basis.  See Combee v. Brown, supra.

Service treatment records are negative for any complaint, 
treatment, or diagnosis of squamous cell carcinoma of the 
right tonsil.  

Post-service private medical records from Staten Island 
University Hospital from September 1996 show the Veteran was 
diagnosed with carcinoma of the right tonsil.  Subsequent 
records from September 1996 show the Veteran was treated at 
Sloan Kettering Memorial Hospital for surgical management of 
right tonsil carcinoma with metastasis to the right neck.  
The diagnosis was squamous cell carcinoma of the right 
tonsil.  

VA treatment records from 2001 to 2004 show the Veteran 
reported a history of tonsillar cancer in 1996, status post 
surgery and radiation treatment.  The Veteran complained of 
chronic right cervical numbness and pain secondary to the 
surgery he endured for his tonsillar cancer.  

The Board also notes that the Veteran's medical records 
reflect that he had a two pack a day smoking habit for 30 
years, but stopped after his 1996 cancer surgery.  

The Veteran does not appear to contend that he developed 
squamous cell carcinoma of the right tonsil during service or 
that it manifested to a compensable level within the first 
year after service; and the evidence does not show this.  

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

There are no active duty service treatment records 
documenting any complaints or treatment in service regarding 
squamous cell carcinoma of the right tonsil.  Additionally, 
there are no medical records indicating complaints or 
treatment for squamous cell carcinoma of the right tonsil 
within the first year after discharge from active duty 
service.  The earliest post-service reference to squamous 
cell carcinoma of the right tonsil is in a private 1996 
medical record.  This is nearly 30 years after discharge from 
active service.  The length of time between the Veteran's 
discharge from service and his diagnosis of squamous cell 
carcinoma of the right tonsil is probative evidence against 
the appellant's claim.  

In July 2004 the Veteran submitted articles containing 
information about major events in learning about Agent Orange 
and locations where it was used.  At least one of the 
articles contained symptoms of possible contamination.  The 
fact that the magazine information discusses the relationship 
between herbicides and various symptoms and conditions does 
not provide a medical nexus between this Veteran's service 
and his squamous cell carcinoma of the right tonsil, however.  
See Libertine v. Brown, 9 Vet. App. 521, 522-523 (1996).  

While the Veteran has stated the belief that his squamous 
cell carcinoma of the right tonsil was caused by his exposure 
to herbicides or is otherwise related to his military 
service, as a layperson he is generally not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In summary, there is no indication of exposure to herbicides 
in service, of an injury suffered in service related to the 
squamous cell carcinoma of the right tonsil or diagnosis of 
the condition in service, no continuity of symptomatology 
directly related to squamous cell carcinoma of the right 
tonsil since discharge from service and no medical nexus 
opinion between the Veteran's squamous cell carcinoma of the 
right tonsil and any aspect of his military service, to 
include as secondary to herbicides.  For the Board to 
conclude that the Veteran's squamous cell carcinoma of the 
right tonsil is related to the Veteran's military service in 
these circumstances would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Therefore, the evidence of record does not support the claim 
for service connection for squamous cell carcinoma of the 
right tonsil, including as due to exposure to herbicides.  
Since the most probative evidence and the greater weight of 
the evidence indicate that the Veteran's squamous cell 
carcinoma of the right tonsil was not as a result of his 
military service, to include as due to exposure to 
herbicides, the preponderance of the evidence is against the 
claim.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for squamous cell carcinoma of 
the right tonsil must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection by a 
letter in June 2004, before the adverse rating decision that 
is the subject of this appeal.  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  The Board acknowledges that the 
Veteran was not provided notice via letter of the appropriate 
disability rating and effective date of any grant of service 
connection.  There is no prejudice to the Veteran in 
proceeding with the issuance of a final decision despite VA's 
failure to provide the specific notice for service connection 
for squamous cell carcinoma of the right tonsil required by 
Dingess, as his claim for service connection is being denied.  
See Dingess, supra.  Issues concerning the degree of 
disability or the effective date of the award do not arise 
here.  Despite any deficient notice provided to the appellant 
on these two elements, the Board finds no prejudice to the 
appellant in the processing of a final decision.  See 
Bernard, supra.  The Board concludes that VA has met its duty 
to notify the Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and service 
personnel records.  The record also contains all available VA 
treatment records and private treatment records the Veteran 
authorized VA to obtain.  The Veteran also submitted private 
treatment records.  The Veteran has submitted magazine 
articles.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, the medical evidence shows that the Veteran's 
squamous cell carcinoma of the right tonsil did not manifest 
itself in service and were first shown nearly 30 years after 
active military service, there is no presumption of herbicide 
exposure that would trigger a presumption of service 
connection, and there is no competent evidence that suggests 
it is related to any established event, injury, or disease in 
service.  The Board, therefore, concludes that the elements 
of 38 C.F.R. § 3.159(c)(4) are not met and examination is not 
required in this instance.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for squamous cell carcinoma of the right 
tonsil is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


